DETAILED ACTION
Admitted Prior Art
APA 1: Applicant indicated on the record on page 9 of the response filed on 9/04/17 that the controller used in the invention (box 9 in Fig 5) and claimed in claims 1, 8, 9 and 20 is a conventional programmable logic controller as described in Wikipedia article “Programmable Logic Controller” that can be programmed in a desired fashion to control operation of a device connected to it without changing the physical structure of the controller. 
APA 2: Applicant’s specification (paragraphs 0005 and 0006 of the background section) discloses devices for converting the blue color light generated by a laser into a light of a yellow color using a yellow phosphor and combining the two light beams to generate white light.
Response to Arguments
Applicant's arguments filed 10/13/21 have been fully considered but they are moot in view of new grounds of rejection. 
Regarding applicant’s challenge of the official notice with respect to the phase delay, the examiner provides Kasazumi reference.
Election/Restrictions
Newly submitted claim 1 contains limitations directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the limitation “or determine safe-to-operate parameter by monitoring two signal strengths between a decay time of the phosphor converted-light signal relative to a signal strength of the laser output signal” is directed a different method of determining the safe to operate parameter. The original claims disclose a method of determining safe to operate parameter by comparing a phase delay between two signals, this limitation is still present in claim 1 and is being examined. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, the limitations directed to decay time of phosphorus is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 8-10, 20 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 discloses several limitations that are not supported by the specification:
1) “laser-output sensor configured to determine if a laser-output signal being is correlated with the output of the laser light”
2) “phosphor converted-light sensor configured to determine if a converted-light signal being is correlated with the output of the phosphor converted light”
The specification simply discloses that the two sensors are photo-diodes, PDs work in a straight forward way of producing current output when the light is incident on them. It is physically not possible for them to determine if the signal that they produce is being correlated to the input light, they produce a signal that is correlated to the input light.  The specification does contradict the principles of PD operation and does not disclose the function of the PDs that is now claimed. In order to overcome this rejection the limitations “if .. being is” should be removed. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards 
Claim 20 recites the limitation “laser light of a wavelength … converted light of a wavelength" in lines 2-7 of the claim.  There is insufficient antecedent basis for these limitations in the claim, since two different outputs are being referred to as “a wavelength”. In order to overcome this rejection the limitation “laser light of a wavelength” should be replaced with “laser light of a first wavelength” and the limitaiton “converted light of a wavelength” should be replaced with “converted light of a second wavelength different from the first wavelength”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 8-10, 20 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kosa et al. (4,994,059) found in IDS, hereinafter ‘059, and further in view of Kasazumi et al. (2004/0066807) found in IDS, hereinafter ‘807, and APA.
Fig 1 of ‘059 discloses laser-based light source, comprising:
1. 	"a laser device [14] configured to generate laser light of a predetermined laser wavelength and emit the laser light as a laser beam [16]; 
a light-conversion device [37] configured to convert at least part of the laser light into converted light; 
a laser-output sensor [45] configured to receive a portion of an output of the laser light emitted by the laser device [14] and determine a laser-output signal [48] being correlated with the output of the laser light; 
a converted-light sensor [41] configured to receive a portion of an output of the converted light emitted by the light-conversion device [37] and determine a converted-light signal [54] being correlated with the output of the converted light; and
a controller [control (not numbered), 26, 15, 46, 52, 53] configured to 
receive the laser-output signal [48] and the converted-light signal [54], and
determine a safe-to-operate parameter [normalized output of the threshold detector] of the laser device based on the laser-output signal [48] and the 
provide a warning indicator to a user and/or control operation of the laser-based light source [laser output is shutdown by closing of shutters 27, 28] based on a comparison between the safe-to-operate parameter and at least one predefined threshold [predetermined range].” (see col. 3 ln. 13-30, col. 5 ln. 65 – col. 6 ln. 9)
	‘059 discloses a laser device as described above, in addition ‘059 discloses the wavelength conversion device 37 to be a fluorescent element such as chromium doped sapphire or any other element suitable for wavelength conversion (col. 2 ln. 59-65), but does not disclose the light conversion device to be phosphor based:
1.	“a phosphor light conversion device configured to convert at least part of the laser light into a phosphor converted light.”
	However, a phosphor based light conversion device is well known in the art as evidenced by paragraphs 0005 and 0006 of the background section of applicant’s specification (APA 2), which discloses converting the blue color light generated by a laser into a light of a yellow color using a yellow phosphor and combining the two light beams to generate white light.
It would have been obvious to one or ordinary skill in the art at the time the of the invention to use the phosphor light conversion device, since it has been held to be within the general skill of a worker in the art to select a known material/element on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
‘059 discloses a laser device as described above, in addition ‘059 discloses that the controller is configured to determine a safe-to-operate parameter of the laser device based on a ratio of the laser-output signal and the converted-light signal, but does not disclose that this parameter can be determined:
1.	“based on a phase delay between the laser-output signal and the converted-light signal”
However, it is well known in the art as evidenced by APA1 that conventional programmable logic controllers can be programmed in a desired fashion to control operation of a device connected to it without changing the physical structure of the 
	Furthermore, comparing phase delay between two wavelength signals in order to control the operation of a laser is a well-known method in the art of feedback control as evidenced by Fig 5 of ‘807.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of ‘807 and APA into the device of ‘059 by using a controller configured to compare phase delay between the laser light wavelength and the converted light wavelength for at least the purpose of determining accurate threshold parameters that can be used to ensure that the output light is within safe operating limits.

 ‘059 further discloses:
2. 	“wherein the laser-output sensor [45] is formed by a laser-light photo diode [PD] configured to receive the portion of the laser light.” 
8. 	“wherein the controller [control (not numbered), 26, 15, 46, 52, 53] is configured to compare the safe-to-operate parameter [normalized output] with two predefined thresholds [predetermined range].” (col. 3 ln. 13-30, col. 5 ln. 65 – col. 6 ln. 9) 
9. 	“wherein the controller [control (not numbered), 26, 15, 46, 52, 53] is configured to at least one of shut down laser emission [26], switch the laser emission to a safe intermediate level based on a comparison between the safe-to-operate parameter [normalized output of the threshold detector] and at least one predefined threshold [predetermined range].” (col. 3 ln. 13-30, col. 5 ln. 65 – col. 6 ln. 9)
10.	“further including a redirection device having a beam splitter [31] configured to reflect the at least part of the converted yellow light to the phosphor converted-light sensor [41] and to reflect the portion of the blue laser light to the laser-output sensor [45]."
23.	“wherein the safe-to-operate parameter relates to the laser-based light source being in an unsafe to operate condition (this is an intended use recitation that does not 

Regarding claim 20, the arguments applied above to the apparatus described with regards to claim 1 and 9 are applicable to this claim as well. In addition, It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of ‘059 into the device of APA 2 by combining the white light source with an output controlling structure consisting of two photodetectors and a controller for at least the purpose of preventing unwanted output from being output from the laser source.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Info
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. A. GOLUB-MILLER whose telephone number is (571)272-8602.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/M. A. Golub-Miller/    
Primary Examiner, Art Unit 2828